Gillett, J.
Omitting its formal parts, .the. affidavit herein, punctuated as it appears in the record, is as follows: “That Charles Regadanz on the 23d day of March, A. D. 1907, at.and in said county aforesaid, was then and there unlawfully found in possession of intoxicating liquors, which intoxicating liquors were kept for the purpose of being sold by said Charles Regadanz, he, said Charles Regadanz, not then and there having a license to sell intoxicating liquors, in less quantities than five gallons, according to the laws of such State, contrary, ’ ’ etc. After unsuccessfully moving to quash, appellant entered his plea of not guilty, and the result of the trial was a verdict and judgment in favor of the State. The judgment was rendered February 15, 1908, and on the same day appellant’s motion for a new trial was overruled. Five days later the prosecuting attorney filed a petition praying “that the intoxicating liquors in the above-entitled cause [The State of Indiana v. Charles Regadanz], in the possession of the sheriff, be by this court ordered destroyed according to section fourteen of the blind tiger law. ’ ’ (Acts 1907, p. 27, §8350 Burns 1908.) The petition was sustained; whereupon a judgment for the destruction of the property followed. The second and fourth assignments of error call for a review of the action of the court in overruling the motion to quash and in ordering the destruction , of the liquors.
1. A number of questions are raised by appellant’s counsel as to the constitutionality of the act of February 13, 1907 (Acts 1907, p. 27, §8337 et seq. Burns 1908), com- , monly known as the blind tiger law, and the question is also raised whether said act was repealed by the act of March 16, 1907 (Acts 1907, p. 689, §8351 et seq. Burns 1908); but as section one of each of said acts defines, in the game language, the offense sought, to be charged, it is un*391necessary, for the purpose of disposing of .the affidavit, to consider the questions thus raised. In section one of said acts the following language is found: “Any person who shall keep, run or operate a place where intoxicating liquors are sold, bartered or given away in violation of the laws of the State, or any person who shall be found in possession of such liquors for such purpose shall be deemed guilty of a misdemeanor, and upon conviction shall be fined,” etc.
2. 3. 4. 5. *3926. *391Under the language just quoted we have no doubt that either of the offenses defined may be charged in the language of the statute, excepting only that the matters mentioned disjunctively should be charged conjunctively. Donovan v. State (1908), 170 Ind. 123; Yazel v. State (1908), 170 Ind. 535. As it is held in the cases just cited, it is not necessary to negative the provisos and limitations which are found in the statute; but thepbjection to the affidavit in question is that, if we . eliminate the word “unlawfully,” there is nothing to show that appellant’s possession of the intoxicating liquors was for the purpose of selling, bartering or giving them away in violation of the laws of the State. The particular kind of a violation which the pleader sought to charge that appellant purposed was to sell without a license, and, having failed by averment to show that appellant was without a license which would authorize him to sell, the charge was insufficient. In other words, since the pleader saw fit to predicate the charge on the want of a license, he was at least bound to go far enough to show that the'purposed sale Avould have been in violation of a license requirement. State v. Pitzer (1880), 23 Kan. 250; State v. Sommers (1830), 3 Vt. 156; 22 Cyc., 347. The word “unlawfully” was not sufficient for this purpose, for while it was a proper word to use in introducing the charge, yet, having departed from'the language of the statute, the pleader was bound to show the commission of a crime by the averment of substantive facts. *392Terre Haute Breiving Co. v. State (1907), 169 Ind. 242; Commonwealth v. Crossley (1895), 162 Mass. 515, 39 N. E. 278. The sufficiency of a criminal charge must be judged according to the force of its general scope and structure. Terre Haute Brewing Co. v. State, supra.
It may be, as the Attorney-General argues, that there is no such thing as -a license issued under the laws of the State under which sales are confined to quantities of less than five gallons, yet the pleader evidently thought that there was, while the fact might have been that appellant was a licensed druggist, and as such was entitled to sell under the provisions of §§8351, 8352 Burns 1908, Acts 1907, p. 689.
7. It is, however, contended by the Attorney-General that we should indulge in a process of transposition, and read the affidavit as though the latter part thereof charged that the “intoxicating liquors were kept for the purpose of being sold by said Charles Regadanz in a less quantity than five gallons, he, said Charles Regadanz, not then'and there having a license to sell intoxicating liquors according to the- laws of said State.” As the affidavit is actually constructed, the phrase “according to the laws of the State” is descriptive of a license to sell in a less quantity than five gallons, while under the proposed substitution the affidavit would deny that the defendant had any license.
8. 9. The theory suggested, however, is without practical value. It is true that ungrammatical, or awkwardly. constructed, sentences will not vitiate where the meaning is plain (Ellis v. State [1895], 141 Ind. 357), yet our criminal code provides that an indictment or information must contain “a statement of the facts constituting the offense in plain and concise language” (§2040 Burns 1908, Acts 1905, p. 584, §169), and it is a rule of pleading, both criminal and civil, that as to matters of substance it is not allowable to cast upon the opposite party the burden of correctly interpreting doubtful or uncertain allegations. To avoid this, all substantial doubts, on seasonable attack, *393are to be resolved against the pleader. Walker v. State (1864), 23 Ind. 61; State v. Locke (1871), 35 Ind. 419; State, ex rel., v. Casteel (1887), 110 Ind. 174; Littell v. State (1893), 133 Ind. 577; Terre Haute Brewing Co. v. State, supra. The court below erred in overruling the motion to quash.
10. We proceed now to consider the order for the destruction of the liquors. Appellant’s counsel assail the validity and continued operation of sections two to fourteen of the act of February 13, 1907 (Acts 1907, p. 27, §§8338-8350 Burns 1908); but, as this case can be disposed of upon the assumption that said sections are valid and still in force, we shall not enter upon a consideration of the questions thus raised, but shall look only to the general nature of the legislative scheme to aid in determining whether the court below had authority to make the order that it did.
11. 12. 13. As we construe the procedure provided for by said act relative to the seizure and destruction of' intoxicating liquors, the intendment of the lawmaking power was that the procedure should be in the nature of a libel to procure the condemnation of the liquors. See 25 Am. and Eng. Ency. Law (2ded.), 152, 154; 23 Cyc., 292, 299; State v. Berry (1908), ante, 18. Upon any other construction it would be impossible to condemn the property where no arrest was made, although it is evident that §8342, supra, contemplates a condemnation in cases where no person is' found in possession of the premises, or claiming ownership of the liquors. So the fact might be, under the latter part of said section, that a person, other than the owner found in possession, or proceeded againsf criminally under §8339, supra, might appear and contest the proceeding to condemn. It is to be noted, too, that §8350, supra, relative to the final judgment, refers to it as based on the “affidavit or complaint provided for in section two [§8338, supra] ” (our italics), which is the affidavit for search referred to in said section and also *394in' §8340, supra, which is a wholly different affidavit from that provided for in §8339, supra, which provides for the charging of persons with a violation of law. It is evident that under §8342, supra, after the seizure and taking possession of the property, the posting of a copy of the search-warrant (in the eases provided for), and the making of return, the court before whom the proceedings were had should have fixed a time for determining the purpose for which such liquors were kept, and the section requires that the court shall issue a notice of the hearing to the officer, who shall post a copy on the building or premises where the liquors were found. This is the provision which is designed to give jurisdiction to hear and determine as against all persons, although by the latter part of said section it was evidently contemplated that persons who did not appear at the hearing might appear within thirty days, at least for certain purposes.
14. The only objection which might be urged to the view that the proceedings to condemn the liquor are independent of the criminal proceedings is that §8350, supra, pro-tides for the taxing of a compensation, not exceeding $10, to be collected as' costs in the case, up'on a return showing the destruction, in favor of the officer who seizes and keeps the property, but the difficulties involved in the opposite holding are insuperable, while the provision for compensation may, by construction, be limited to eases where some person appears and contests the condemnation.
15. The legislative scheme being as indicated, it results that the proceedings, civil and criminal, provided for by the act, are separate, and may be instituted at different times and before different courts. It therefore follows that authority to order the destruction of the property is not an adjunct of the power to determine the guilt or innocence of the possessor.
*39516. *394The evidence in this case shows that there had been a seizure of the intoxicating liquors of appellant under a *395search-warrant, and the Attorney-General makes the point that the validity of such judgment cannot be considered because the affidavit on which the search-warrant is based is not in the.record,,but as the record entries show that the petition to destroy was filed in the case of The State of Indiana v. Charles Regadanz, No. 1,781, which was the same title and number of the ease in which a judgment imposing a sentence of a fine and imprisonment was rendered. against appellant, and that under the same title and number the judgment of destruction was rendered, we can only assume the fact to be that such judgment was designed to have for its basis the conviction of appellant, and was not the result of a hearing and determination in a proceeding in re to. The court is therefore shown to have been without jurisdiction in the case before us to render judgment against the property.
The judgments are reversed, and the court is ordered to quash the affidavit on which appellant was convicted.